Evans, Judge.
Following the judgment of this court in DeFoor v. State, 131 Ga. App. 767 (206 SE2d 713), in which we affirmed in part and reversed in part, both the state and defendant applied for certiorari. The Supreme Court in DeFoor v. State, 233 Ga. 190 (210 SE2d 707), reversed and held that where our judgment affirmed the lower court, we should have reversed; and where our judgment reversed the lower court, we should have affirmed.
Accordingly, the judgment of this court is vacated, and a new judgment reversing in part and affirming in part is entered in accordance therewith.

Judgment reversed in part and affirmed in part.


Pannell, P. J., and Webb, J., concur.